                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA




 DARYL EUGENE CAMERON,                     )
                                           )       Civil Action No. 17 - 816
                         Plaintiff,        )
                                           )       District Judge Arthur J. Schwab
                    V.                     )       Magistrate Judge Lisa Pupo Lenihan
                                           )
 CARLA SW ARTZ, et al.,                    )
                                           )
                         Defendants.       )



                                      MEMORANDUM ORDER

       Daryl Eugene Cameron ("Plaintiff') is a pro se inmate who is currently in the custody of

the Pennsylvania Department of Corrections. He initiated this action by the filing of a Motion

for Leave to Proceed in jorma pauper is (ECF No. 1) and his Complaint was docketed by the

Clerk on August l, 2017 (ECF No. 7). Plaintiff filed an Amended Complaint on August 28,

2017. (ECF No. 14.) On November 22, 2017, Defendants filed a Motion to Dismiss Plaintiffs

Amended Complaint (ECF No. 19) that was granted by Order of Court dated March 29, 2018

(ECF No. 23). Plaintiff was sua sponte granted permission to file a Second Amended Complaint

to cure the deficiencies identified in the Court's Order (ECF No. 24), and he did so on April 23,

2018 (ECF No. 25). On July 18, 2018, Defendants filed a Motion to Dismiss Plaintiffs Second

Amended Complaint (ECF No. 33) that was converted by the Court into a Motion for Summary

Judgment on the issue of exhaustion of administrative remedies (ECF No. 35). Plaintiff filed a

response in opposition to Defendants' Motion on October 10, 2018. (ECF No. 41.) The Motion
 was referred to United States Magistrate Judge Lisa Pupo Lenihan pursuant to the Magistrate

Judge's Act, 28 U.S.C. § 636(b)(l), and Rules 72.C and 72.D of the Local Rules of Court.

        On October 25, 2018, the Magistrate Judge issued a Report and Recommendation

("R&R") wherein she recommended that Defendants' Motion be granted because Plaintiff failed

to exhaust his administrative remedies pursuant to the Prison Litigation Reform Act ("PLRA").

(ECF No. 42.) The R&R was served on the parties and Plaintiff filed timely written Objections

on October 25, 2018. (ECF No. 43.)

        In resolving a party's objections, the Court conducts a de nova review of any part of the

R&R that has been properly objected to. Fed. R. Civ. P. 72(b)(3); 28 U.S.C. § 636(b)(l). The

Court may accept, reject, or modify the recommended disposition, as well as receive further

evidence or return the matter to the magistrate judge with instructions. Id.

        Plaintiff objects to the R&R on the basis that the Magistrate Judge did not apply the

holding of Ross v. Blake, 136 S. Ct. 1850 (2016) when she stated that there was only "one,

narrowly defined exception" to the rule requiring exhaustion. Specifically, the Magistrate Judge

cited Camp v. Brennan, 219 F.3d 279 (3d Cir. 2000), a Third Circuit Court of Appeals case that

held that the PLRA only requires prisoners to exhaust such administrative remedies "as are

available." (ECF No. 42, p.5) (citing Camp). Plaintiff claims that the Magistrate Judge failed to

recognize the holding of Ross, a recent Supreme Court case, which Plaintiff claims set forth

three exceptions to the PLRA's mandatory exhaustion requirement. Plaintiff, however, is

mistaken. In Ross, the Supreme Court noted that the only limit to the PLRA's mandate "is the

one baked into its text: An inmate need exhaust only such administrative remedies as are

'available[,]"' and it held that courts may not create a "special circumstances" exception to the

PLRA's exhaustion requirement. 136 S. Ct. at 1862. Plaintiff is correct in one sense though,
                                                 2
there have been certain circumstances where courts have found the administrative process

"unavailable" to prisoners, but these are not "exceptions" to the PLRA' s mandatory exhaustion

requirement. For example, in Ross the Supreme Court identified three factual scenarios where

the administrative process was considered "unavailable" to prisoners: ( 1) "when (despite what

regulations or guidance materials may promise) it operates as a simple dead end - with officers

unable or consistently unwilling to provide any relief to aggrieved inmates[,]" id. at 1859 (citing

Booth v. Churner, 532 U.S. 731, 736, 738 (2001)); (2) when it is "essentially 'unknowable' - so

that no ordinary prisoner can make sense of what it demands[,]" id. at 1860 (citing Goebert v.

Lee County, 510 F.3d 1312, 1323 (11th Cir. 2007) and Turner v. Burnside, 541 F.3d 1077, 1084

(I Ith Cir. 2008)); and (3) "when prison administrators thwart inmates from taking advantage of a

grievance process through machination, misrepresentation, or intimidation[,]" id. (citing

Woodford v. Ngo, 548 U.S. 81, 102 (2006); Davis v. Hernandez, 798 F.3d 290,295 (5th Cir.

2015); Schultz v. Pugh, 728 F.3d 619,620 (7th Cir. 2013); Pavey v. Conley, 663 F.3d 899,906

(7th Cir. 2011); Tucke! v. Grover, 660 F.3d 1249, 1252-1253 (10th Cir. 2011); Goebert v. Lee

County, 510 F.3d 1312, 1323 (I Ith Cir. 2007)). These, however, are all instances when courts

have considered the administrative process "unavailable" to inmates, which is the only exception

to the PLRA's exhaustion requirement as correctly noted by the Magistrate Judge in her R&R

when she cited to Camp.

       Relying on Ross, Plaintiff claimed that he was prevented from exhausting his

administrative remedies, but the Magistrate Judge addressed his arguments and found that he was

not. There is nothing in his Objections that would cause the Court to overrule the Magistrate

Judge. Furthermore, Plaintiff's alleged mental infirmity, hearing impairment and chronic leg and

back pain did not render the administrative process unavailable to him. These conditions
                                                3
obviously did not prevent Plaintiff from filing grievances or appealing those grievances, so it is

not credible that they somehow prevented him from filing a proper final appeal.

        After careful de nova review, the following Order is now entered.

                         AND NOW, this~ day of November, 2018;

       IT IS HEREBY ORDERED that the R&R of the Magistrate Judge (ECF No. 42) is

adopted as the Opinion of the Court.

       IT IS FURTHER ORDERED that Defendants' Motion to Dismiss for Failure to State a

Claim (ECF No. 33) that has been converted into a Motion for Summary Judgment on the issue

of Plaintiffs exhaustion of administrative remedies (ECF No. 35) is granted.

       IT IS FURTHER ORDERED that the Clerk of Court mark this case closed.

       AND IT IS FURTHER ORDERED that pursuant to Rule 4(a)(l) of the Federal Rules

of Appellate Procedure, Plaintiff has thirty (30) days to file a notice of appeal as provided by

Rule 3 of the Federal Rules of Appellate Procedure.

                                                             By the Court:



                                                             Arthur J. Schwab
                                                             United States District Judge

cc: Daryl Eugene Cameron
    LM 0524
    SCI Greene
    175 Progress Drive
    Waynesburg, PA 15370

    Counsel for Defendants
    (Via CM/ECF electronic mail)




                                                 4
